DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,8,15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8-10, 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jong Ju et al. (US 20180192064 A1) in view of Dalal; Firoz et al. (US 20150062353 A1) in view of JEONG; Jong-hoon et al. (US 20180241787 A1)
Regarding claim 1, Kim teaches, 
A method for managing transcoding of data in a stream, (title, “TRANSCODER FOR REAL-TIME COMPOSITING”) the comprising:
identifying an input source change (¶74, “process a sub image that is dynamically added or removed”) for the stream with a new input source type, (¶74, “process a sub image that is dynamically added or removed at a front end of the video mixer 306 or the audio mixer 307 using the video mixer 306 or the audio mixer 307”) after initial configuration (¶74, “ real-time transcoding system 300” configured as a “transcoder design for compositing additional image”) and operation of the stream; (¶74 and 76, “editing an image in real time” transcoding) and 
adding a decoder for the new input source type, (¶74 and Fig. 3, added “frame that is decoded through the video decoder 304 or the audio decoder 305” where each “audio decoder” and “video decoder” as depicted in Fig. 3 receives individual video and audio input) in response to identifying the input source change, (¶74 and 77, “an input image ” decoded through the “video decoder 304” received from “sub source splitter 303” as depicted in Fig. 3) the decoder configured to output for a respective encoder in a transcoder pipeline (¶74, “may mix or switch an input image using the video mixer 306 or the audio mixer 307 based on a frame that is decoded through the video decoder 304 or the audio decoder 305”)
	But does not explicitly teach, 
wherein the added decoder is to decode audio frames of the stream, wherein the audio frames are marked as active prior to providing the added decoder based on the identified input source change for the stream, and wherein output of the added decoder is provided to the respective encoder while output of one or more other existing decoders for the stream is discarded prior to reaching the respective encoder.
	However, Dalal teaches additionally, 
wherein the added decoder (¶58 and 109, decoded audio content “encoded audio streams 130 with the inserted encoded audio markers 135” directly to a decoder) is to decode audio frames of the stream, (¶60, De-multiplexed 220 audio streams which is separated into “one or more encoded audio streams 240” from received audio-video content) wherein the audio frames are marked as active, (¶62 and 60, “Encoded audio markers 245 are inserted into one or more encoded audio streams 240” such that “only one encoded audio stream” is used for “playback and testing” even if multiple audio streams are present) and wherein output of the added decoder is provided to the respective encoder (¶109 and 62, decoded audio content that include “encoded audio markers 245 are inserted into one or more encoded audio streams 240” where “encoded audio markers 245 can be inserted at one or more sync location” corresponding to an “inserted encoded video markers 235”) while output of one or more other existing decoders for the stream is discarded prior to reaching the respective encoder. (¶63, 62, and 109, “create encoded audio-video content with the inserted markers” by multiplexing “encoded audio streams 240” associated with “encoded audio markers inserted into one or more encoded audio streams 240” with “matching audio and video markers” detected in “decoded audio content”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the real-time transcoder of Kim with the audio marking of Dalal which will mark audio content during the encoding to correspond an audio content in synchronization. This allows for a marking method which only marks and codes one stream even if multiple content streams are present.
	But does not explicitly disclose, 
wherein the audio frames are marked as active prior to providing the added decoder based on the identified input source change for the stream,
	However, Jeong teaches additionally, 
wherein the audio frames (¶105-116, “audio signal”) are marked as active prior (¶105, 110-116 and Fig. 11, “first controller 415 may analyze the function module supported by the receiving device 50” such that “decoding high sound quality audio” indicated when “96kHz flag is on” that is function module information for “encoded audio signal” before being transmitted to receiving device 50 for “data signal decoding” s1140 as depicted in Fig. 11) to providing the added decoder (¶113 and Fig. 11, “transmitting device 100 may transmit the encoded data signal to the receiving device 50”) based on the identified input source (¶112 and Fig. 11, “encoding of a data signal based on the function module information of the receiving device 50”) change for the stream, (¶101,105,112-113, “first controller 415 may determine an encoding mode” based on a function module supported by “a decoder of the receiving device 50” such that “first controller 415 may switch to a high sound quality mode” so that encoded data signal indicating “96kHz flag is on” transmitted to receiving device 50 includes “data signal based on the function module information”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the real-time transcoder of Kim with the audio marking of Dalal with the audio quality flag indication of Jeong which can switch between a basic sound quality and high quality modes. This allows for enhancement of the compatibility of the transmitted signal with the receiving device. 

Regarding claim 2, Kim with Dalal with Jeong teaches the limitation of claim 1, 
	Kim teaches additionally, 
configuring a plurality of transcoder pipelines for the stream, (¶73 and Fig. 3, Fig. 3 depicting a video line with “video mixer 306”, “video post processor 308” and “video encoder” separate from the “audio mixer 307”, “audio post processor 309”, and “audio encoder 311”) each of the plurality of transcoder pipelines to have a different output configuration (¶75, “image edition configuration (transform) including the video mixer 306, the audio mixer 307, the video post processor 308, and the audio post processor 309” for respective tracks as depicted in Fig. 3) and an encoder with a different configuration. (¶75, “an output configuration (writer) including the video encoder 310, the audio encoder 311” for respective tracks as depicted in Fig. 3) 

Regarding claim 3, Kim with Dalal with Jeong teaches the limitation of claim 2, 
	Kim teaches additionally, 
adding a separate decoder for the new input source type (¶74, “process a sub image that is dynamically added” based on a “frame that is decoded through the video decoder 304 or the audio decoder 305” such as depicted in Fig. 3 where each video decoder and audio decoder receive separate audio and video packets from each main source 301 and sub source 303) to each of the plurality of transcoder pipelines, (¶76, “live image may go through the packet queue of the buffer 302 before passing through the video mixer 306 and the audio mixer 307” of the respective tracks as depicted in Fig. 3 for the respective video transform and audio transform) each separate decoder (¶23 and 74, “decoder configured to decode a main image and a sub image” for video packets and audio packets of each main source 301 and sub source 303 as depicted in Fig. 3 through “video decoder 304 or the audio decoder 305”) configured to output for input requirements (¶74, “process a sub image that is dynamically added or removed at a front end of the video mixer 306 or the audio mixer 307”) of a respective encoder in a respective transcoder pipeline. (¶76, “live image may go through the packet queue of the buffer 302 before passing through the video mixer 306 and the audio mixer 307 of the image edition configuration (transform)” such that “output configuration (writer) is a configuration of generating an input bitstream as a result in a desired format” where “video bitstream and an audio bitstream encoded through the video encoder 310 and the audio encoder 311”)

Regarding claim 8, Kim teaches, 
A computing device, (title, “real-time transcoding method is performed by a server configured as a Computer”) comprising: 
a non-transitory machine-readable medium having stored therein a dynamic transcoding configurator; (¶52, “one or more storage devices may be configured to store computer programs, program code, instructions, or some combination thereof, for one or more operating system”) and 21Atty. Docket No.: 8954P012 
a processing device coupled to the non-transitory machine-readable medium, (¶54, “hardware device, such as a computer processing device, may run an operating system (OS) and one or more software applications”)
the processing device to execute the dynamic transcoding configurator, (¶90, “system 300 may dynamically add or remove an input image at a front end of a mixer of a transcoder”) the dynamic transcoding configurator to manage transcoding of data in a stream, (¶90, “may mix or switch the input image based on a decoded frame during real-time transcoding”) to identify an input source change (¶74, “process a sub image that is dynamically added or removed”) for the stream with a new input source type, (¶74, “process a sub image that is dynamically added or removed at a front end of the video mixer 306 or the audio mixer 307 using the video mixer 306 or the audio mixer 307”) and to add a decoder for the new input source type, (¶74 and Fig. 3, added “frame that is decoded through the video decoder 304 or the audio decoder 305“ where each “audio decoder” and “video decoder” as depicted in Fig. 3 receives individual video and audio input from the main source splitter 301 and sub source splitter 303, respectively) the decoder configured to output for a respective encoder in a transcoder pipeline. (¶74, “may mix or switch an input image using the video mixer 306 or the audio mixer 307 based on a frame that is decoded through the video decoder 304 or the audio decoder 305”)
But does not explicitly teach, 
wherein the added decoder is to decode audio frames of the stream, wherein the audio frames are marked as active prior to providing to the added decoder based on the identified input source change for the stream, and wherein output of the added decoder is provided to the respective encoder while output of one or more other existing decoders for the stream is discarded prior to reaching the respective encoder.
	However, Dalal teaches additionally, 
wherein the added decoder (¶58 and 109, decoded audio content “encoded audio streams 130 with the inserted encoded audio markers 135” directly to a decoder) is to decode audio frames of the stream, (¶60, De-multiplexed 220 audio streams which is separated into “one or more encoded audio streams 240” from received audio-video content) wherein the audio frames are marked as active, (¶62 and 60, “Encoded audio markers 245 are inserted into one or more encoded audio streams 240” such that “only one encoded audio stream” is used for “playback and testing” even if multiple audio streams are present) and wherein output of the added decoder is provided to the respective encoder (¶109 and 62, decoded audio content that include “encoded audio markers 245 are inserted into one or more encoded audio streams 240” where “encoded audio markers 245 can be inserted at one or more sync location” corresponding to an “inserted encoded video markers 235”) while output of one or more other existing decoders for the stream is discarded prior to reaching the respective encoder. (¶63, 62, and 109, “create encoded audio-video content with the inserted markers” by multiplexing “encoded audio streams 240” associated with “encoded audio markers inserted into one or more encoded audio streams 240” with “matching audio and video markers” detected in “decoded audio content”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the real-time transcoder of Kim with the audio marking of Dalal which will mark audio content during the encoding to correspond an audio content in synchronization. This allows for a marking method which only marks and codes one stream even if multiple content streams are present.
	But does not explicitly teach, 
wherein the audio frames are marked as active prior to providing to the added decoder based on the identified input source change for the stream,
However, Jeong teaches additionally, 
wherein the audio frames (¶105-116, “audio signal”) are marked as active prior (¶105, 110-116 and Fig. 11, “first controller 415 may analyze the function module supported by the receiving device 50” such that “decoding high sound quality audio” indicated when “96kHz flag is on” that is function module information for “encoded audio signal” before being transmitted to receiving device 50 for “data signal decoding” s1140 as depicted in Fig. 11) to providing the added decoder (¶113 and Fig. 11, “transmitting device 100 may transmit the encoded data signal to the receiving device 50”) based on the identified input source (¶112 and Fig. 11, “encoding of a data signal based on the function module information of the receiving device 50”) change for the stream, (¶101,105,112-113, “first controller 415 may determine an encoding mode” based on a function module supported by “a decoder of the receiving device 50” such that “first controller 415 may switch to a high sound quality mode” so that encoded data signal indicating “96kHz flag is on” transmitted to receiving device 50 includes “data signal based on the function module information”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the real-time transcoder of Kim with the audio marking of Dalal with the audio quality flag indication of Jeong which can switch between a basic sound quality and high quality modes. This allows for enhancement of the compatibility of the transmitted signal with the receiving device. 

Regarding claim 9, dependent on claim 8, it is the device claim of method claim 2, dependent on claim 1. Refer to rejection of claim 2 to teach the rejection of claim 9.
 
Regarding claim 10, dependent on claim 9, it is the device claim of method claim 3, dependent on claim 2. Refer to rejection of claim 3 to teach the rejection of claim 10.

Regarding claim 15, it is the non-transitory machine-readable storage medium claim of method claim 1. Refer to rejection of claim 1 to disclose the limitations of claim 15.

Regarding claim 16, dependent on claim 15, it is the non-transitory machine-readable storage medium claim of method claim 2, dependent on claim 1. Refer to rejection of claim 2 to teach the rejection of claim 16.

Regarding claim 17, dependent on claim 16, it is the non-transitory machine-readable storage medium claim of method claim 3, dependent on claim 2. Refer to rejection of claim 3 to teach the rejection of claim 17.

Claim 4-6, 11-13, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jong Ju et al. (US 20180192064 A1) in view of Dalal; Firoz et al. (US 20150062353 A1) in view of JEONG; Jong-hoon et al. (US 20180241787 A1) in view of MacInnis; Alexander Garland et al. (US 20140153909 A1).
Regarding claim 4, Kim with Dalal with Jeong teaches the limitations of claim 1, 
But does not explicitly teach the limitations of claim 4,
	However, MacInnis teaches additionally, 
decoder (¶39, 85, and 93, “decoder 153 of each transcoder device 134a-n is configured to decode and/or decompress received audio or video inputs into a raw format” which audio or video inputs would include “metadata associated with the input media file 115” such as time stamps) is configured to provide metadata required by the respective encoder. (¶93, where “each transcoded picture 904 may comprise metadata indicating the original video time stamp and the video time stamp” and “each transcoded audio frame 907 may comprise metadata indicating the original audio time stamp and the audio time stamp”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the real-time transcoder of Kim with the audio marking of Dalal with the audio quality flag indication of Jeong with the metadata of MacInnis which has metadata associated with input files. This allows for adjusting the timestamps to effect alignment to achieve synchronization. 

Regarding claim 5, Kim with Dalal with Jeong teaches the limitations of claim 1, 
	Kim teaches additionally,
receiving an audio frame for the stream; (¶74 and 76, frame that is decoded through “the audio decoder 305” which is a “packet of the audio data”)
But does not explicitly teach the limitations of claim 5,
identifying missing metadata in the audio frame; and 
determining whether cached metadata for the audio frame is available.
	However, MacInnis teaches additionally,
identifying missing metadata in the audio frame; (¶93 and 89-90, “mux 143 may detect a discontinuity” 809 which is when “a set of audio frames that are misaligned with the video frames” where there is likely that a significant shift in the time base at the “point of discontinuity 809”) and 
determining whether cached metadata for the audio frame is available. (¶98-100, determines “alignment may be made according to an offset 926” as a “magnitude of the discontinuity and the audio frame interval”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the real-time transcoder of Kim with the audio marking of Dalal with the audio quality flag indication of Jeong with the metadata of MacInnis which has metadata associated with input files. This allows for adjusting the timestamps to effect alignment to achieve synchronization. 

Regarding claim 6, Kim with Dalal with Jeong teaches the limitations of claim 5, 
But does not explicitly teach the limitations of claim 6,
adding cached metadata to the audio frame, (¶101, “time stamp for the particular audio frame 907d and the time stamps of the subsequent audio frames 907e-f are updated according to the amount of shift“) in response to determining the cached metadata is available. (¶100, “audio frame 907d is shifted in terms of presentation time and a subsequent portion of audio frames 907e-f are similarly shifted” based on an inserted “offset 926” such as “corresponding audio frame 907d based on matching an original video time stamp (e.g., 201) to an original audio time stamp (e.g., 201)”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the real-time transcoder of Kim with the audio marking of Dalal with the audio quality flag indication of Jeong with the metadata of MacInnis which has metadata associated with input files. This allows for adjusting the timestamps to effect alignment to achieve synchronization. 

Regarding claim 11, dependent on claim 8, it is the device claim of method claim 4, dependent on claim 1. Refer to rejection of claim 4 to teach the rejection of claim 11.
 
Regarding claim 12, dependent on claim 8, it is the device claim of method claim 5, dependent on claim 1. Refer to rejection of claim 5 to teach the rejection of claim 12.

 Regarding claim 13, dependent on claim 12, it is the device claim of method claim 6, dependent on claim 5. Refer to rejection of claim 6 to teach the rejection of claim 13.
 
Regarding claim 18, dependent on claim 15, it is the non-transitory machine-readable storage medium claim of method claim 4, dependent on claim 1. Refer to rejection of claim 4 to teach the rejection of claim 18.

Regarding claim 19, dependent on claim 15, it is the non-transitory machine-readable storage medium claim of method claim 5, dependent on claim 1. Refer to rejection of claim 5 to teach the rejection of claim 19.

Regarding claim 20, dependent on claim 19, it is the non-transitory machine-readable storage medium claim of method claim 6, dependent on claim 5. Refer to rejection of claim 6 to teach the rejection of claim 20.

Claim 7, 14, 21 rejected under 35 U.S.C. 103 as being unpatentable over Kim; Jong Ju et al. (US 20180192064 A1) in view of Dalal; Firoz et al. (US 20150062353 A1) in view of JEONG; Jong-hoon et al. (US 20180241787 A1) in view of MacInnis; Alexander Garland et al. (US 20140153909 A1) in view of Fuchikami; Michiko et al. (US 20100208856 A1)
Regarding claim 7, Kim with Dalal with Jeong with MacInnis teaches the limitations of claim 5, 
But does not explicitly teach the limitations of claim 7,
However, Fuchikami teaches additionally,
adding synthesized metadata for the audio frame, (¶238 and 289, “meta-information generation unit 19 generates meta-information” where meta-information can be for “audio-data”) in response to determining the cached metadata is not available. (¶238 and 123, “meta-information generation unit 19 generates meta-information” based on a detection when the “missing detection unit 13detects whether or not an invalid section that is not subjected to reproduction occurs” that notifies the meta-information generation unit)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the real-time transcoder of Kim with the audio marking of Dalal with the audio quality flag indication of Jeong with the metadata of MacInnis with the meta-information of Fuchikami which generates detected missing detections. This maintains the stream reproduction by recovering missing information. 

Regarding claim 14, dependent on claim 8, it is the device claim of method claim 7, dependent on claim 1. Refer to rejection of claim 7 to teach the rejection of claim 14.

Regarding claim 21, Kim with Dalal with Jeong with MacInnis teaches the limitations of claim 19, 
But does not explicitly teach the limitations of claim 21,
However, Fuchikami teaches additionally,
adding synthesized metadata for the audio frame, (¶238 and 289, “meta-information generation unit 19 generates meta-information” based on “invalid sections” where meta-information can be for “audio-data”) in response to determining the cached metadata is not available. (¶238 and 123, “meta-information generation unit 19 generates meta-information” based on a detection when the “missing detection unit 13detects whether or not an invalid section that is not subjected to reproduction occurs” that notifies the meta-information generation unit) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the real-time transcoder of Kim with the audio marking of Dalal with the audio quality flag indication of Jeong with the metadata of MacInnis with the meta-information of Fuchikami which generates detected missing detections. This maintains the stream reproduction by recovering missing information. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483